—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 26, 1996, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to the crime of assault in the second degree as the result of an incident in the Village of Malone, Franklin County, in which defendant stabbed the victim with a knife, causing a four-inch laceration to the victim’s abdomen. He was sentenced as a second felony offender to a prison term of 3V2 to 7 years. Defendant’s contention that the sentence is harsh and excessive is without merit given his extensive criminal history, his commission of the instant crime while on parole and the fact that he was sentenced in accordance with the plea agreement and the relevant statutory parameters (see, e.g., People v Beha, 241 AD2d 572; People v Cook, 237 AD2d 747, lv denied 90 NY2d 856). Moreover, we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see, CPL 470.15 [6] [b]; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Cardona, P. J., Mikoll, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.